DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter which was not described in the specification is that the backbone is different from the first and second functional groups. In paragraphs 23-25, cited in the remarks for support, states that the backbone 1) connects the first functional group with the second functional group 2) is miscible with water 3) includes polyethylene-oxide, polyamines, polyethylene glycol or other water miscible backbones 4) the backbone bonding the two functional group is polyethylene oxide and 5) is polyethylene oxide. There is no disclosure that the backbone is “different from the first and second functional groups” found in this section or any other section.  Further, (this is a statement on claim interpretation, and not a rejection statement by the examiner) this is a very broad limitation in that a “functional group” could be considered a group as small as an active hydrogen, and the backbone could be considered the rest of the molecule, such that anything that has more atoms than merely an active hydrogen could be considered “different” than the active hydrogen/functional group.

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that Fernandez et al. teaches the functional groups are epoxies and the backbone is also epoxy is not persuasive. Fernandez et al. teaches the resin can be poly(ethylene glycol) diglycidyl ether (para. 16).  The functional groups are two epoxy/glycidyl ether groups on the ends and the backbone is polyethylene oxide/polyethylene glycol.  The instant specification also teaches this compound as a possible embodiment, para. 23 teaches epoxies can be the functional groups and para. 24 and 25 teach that polyethylene glycol/polyethylene oxide can be the backbone. Further, the instant figure 7 teaches diglycidyl ether of poly(ethylene glycol) as compound 31. Therefore, the backbone is different than the functional groups in Fernandez et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0044570).
Regarding claim 1: Fernandez et al. teaches a composition comprising cement particles with resin structures (abstract). The resin structures are bonded directly to the surface of the cement particle/matrix (fig. 3).  The resin can be poly(ethylene glycol) diglycidyl ether (para. 16), which the instant specification teaches has a first functional group (epoxy) that can bond directly to a surface of each cement particle, and a second functional group (epoxy) that bonds to calcium silicate hydrate upon hydration, and the second functional group is bondable with second functional groups of others of the cement particles to form a polymer network, and a backbone that connects the first functional group and the second functional group. These bonding limitations are latent properties due to the selection of the particular resin and cement particles.  Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Further, the backbone is polyethylene glycol, which is different from the first and second functional groups and connects the first functional group with the second functional group. While Fernandez et al. teaches additional resin embodiments, some of which may not have these bonding properties, at the time of the invention a person having ordinary skill in the art would have found it obvious to use the poly(ethylene glycol) diglycidyl ether of Fernandez et al. and would have been motivated to do so since Fernandez et al. teaches it is a possible embodiment to achieve the disclosed invention.
Regarding claim 2: Fernandez et al. teaches sand (para. 29) and water (para. 24).
Regarding claim 3: Fernandez et al. teaches sand (para. 29), water (para. 24) and gravel/aggregate (para. 29).
Regarding claim 4: Fernandez et al. teaches the permeability is reduced compared to control samples (para. 41).
Regarding claims 5 and 6: Fernandez et al. teaches poly(ethylene glycol) diglycidyl ether (para. 16), which has a first functional group of an epoxy and a second functional group of an epoxy.
Regarding claim 7: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), meaning there can be less epoxy than cement, which would partially cover the surface.
Regarding claim 8: Fernandez et al. teaches poly(ethylene glycol) diglycidyl ether (para. 16), which has a backbone of polyethylene oxide.
Regarding claim 9: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), which overlaps the claimed range.
Regarding claim 10: Fernandez et al. teaches a method of forming cement particles (para. 15) comprising mixing cement particles with an epoxide polymer (para. 14), the epoxide polymer being poly(ethylene glycol) diglycidyl ether (para. 16), which the instant specification teaches has a first functional group (epoxy) that can bond directly to a surface of each cement particle, and a second functional group (epoxy) that bonds to calcium silicate hydrate upon hydration, and the second functional group is bondable with second functional groups of others of the cement particles to form a polymer network, and a backbone that connects the first functional group and the second functional group. Further, the backbone is polyethylene glycol, which is different from the first and second functional groups and connects the first functional group with the second functional group. These bonding limitations are latent properties due to the selection of the particular resin and cement particles.  Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). While Fernandez et al. teaches additional resin embodiments, some of which may not have these bonding properties, at the time of the invention a person having ordinary skill in the art would have found it obvious to use the poly(ethylene glycol) diglycidyl ether of Fernandez et al. and would have been motivated to do so since Fernandez et al. teaches it is a possible embodiment to achieve the disclosed invention.
Regarding claim 11: Fernandez et al. teaches mixing the components (para. 14), and does not disclose the temperature of mixing.  Since temperature is variable under different mixing conditions, i.e. outside weather, inside temperature, “heating” is provided during mixing as compared to the mixing step occurring under different conditions.  For example, if the cement was mixed outside on a 40 °F day, versus inside where the temperature of the room was 68 °F, the mixing in the room would be “heated”.
Regarding claim 13: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), which overlaps the claimed range.
Regarding claim 14: Fernandez et al. teaches a cured (para. 39) composition comprising cement particles with resin structures (abstract). The resin structures are bonded directly to the surface of the cement particle/matrix (fig. 3). The resin can be poly(ethylene glycol) diglycidyl ether (para. 16), which the instant specification teaches has a first functional group (epoxy) that can bond directly to a surface of each cement particle and a crosslinking agent (para. 17), which would react with each other onto surfaces of the cement particle. The epoxide polymer is used in an amount of 5-95 wt% and the crosslinking agent is used in an amount of 5-95 wt% (para. 19).  Therefore, this overlaps with one of the reactive molecules is used in less than a stoichiometric amount. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use a non-stoichiometric amount of reactive molecules and would have been motivated to do so since Fernandez et al. teaches that using non-stoichiometric amounts is acceptable to achieve the disclosed invention.
Regarding claim 15: Fernandez et al. teaches a poly(ethylene glycol) diglycidyl ether polymer (para. 16) and an amino hardener/crosslinking agent (para. 17).
Regarding claim 16: Fernandez et al. teaches poly(ethylene glycol) diglycidyl ether (para. 16), which is soluble in water.
Regarding claim 17: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), which overlaps the claimed range.
Regarding claim 18: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), meaning there can be less epoxy than cement, which would partially cover the surface.
Regarding claim 19: Fernandez et al. teaches sand (para. 29) and water (para. 24).
Regarding claim 20: Fernandez et al. teaches sand (para. 29), water (para. 24) and gravel/aggregate (para. 29).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0044570) as applied to claim 10 set forth above and in view of Briand et al. (US 2014/0005302).
Regarding claim 12: Fernandez et al. teaches the basic claimed method as set forth above. Not disclosed is the base catalyst.  However, Briand et al. teaches a similar composition comprising a Lewis base as a catalyst (para. 74).  Fernandez et al. and Briand et al. are analogous art since they are both concerned with the same field of endeavor, namely cements modified with epoxy resins.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the Lewis base of Briand et al. into the composition of Fernandez et al. and would have been motivated to do so to alter the curing rate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767